In a proceeding under article 78 of the Civil Practice Act to review a determination of the board of zoning appeals of the Town of Harrison, Westchester County, it appears that the petition and notice of hearing were delivered to the acting clerk of the town. The order on appeal vacates the service and dismisses the proceeding on the ground that service was not effected upon a person or persons described by statute. (Town Law, § 267, subd. 7; Civ. Prac. Act, § 1289.) Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., MacCrate, Beldock, Murphy and Ughetta, JJ.